62 F.3d 1423
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Louis G. BEARY, Plaintiff-Appellant,v.CITY OF ROHNERT PARK; Jimmie Rogers, et al., Defendants-Appellees.
No. 94-16706.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 2, 1995.*Decided Aug. 8, 1995.

Before:  ALARCON, FERNANDEZ, and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Louis Beary appeals pro se the order granting summary judgment on his civil rights causes of action as barred by the statute of limitations.  Beary contends that the district court erred by concluding that he could have discovered the injury and its cause before February 1, 1993 through the exercise of reasonable diligence.  Having conducted a de novo review, Timmel v. Moss, 803 F.2d 519, 520 (9th Cir. 1986), we affirm for the reasons stated in the district court's order, which fully and fairly addressed the issue.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3